540 U.S. 1076
ANCIRAv.UNITED STATES;ASTORGA-RAMIREZv.UNITED STATES;GREENv.UNITED STATES;LOPEZ-LARAv.UNITED STATES;DE SAN JUAN MARTINEZv.UNITED STATES;MEDRANOv.UNITED STATES;RAMKISHUNv.UNITED STATES;RIOS-RAMIREZv.UNITED STATES; andSANABRIAv.UNITED STATES.
No. 03-6558.
Supreme Court of United States.
December 8, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 73 Fed. Appx. 79 (eighth judgment), 81 (first, second, fourth, seventh, and ninth judgments), and 82 (third, fifth, and sixth judgments).